EXHIBIT 10.16


NAVTEQ CORPORATION

AMENDED & RESTATED 2001 STOCK INCENTIVE PLAN

STOCK OPTION AGREEMENT

(Non-Qualified Stock Option)

I.

NOTICE OF STOCK OPTION GRANT

 

 

 [Optionee’s Name]

 

 

 [Optionee’s Address]

 

 

 

 

You have been granted an option (this “Option”) under the NAVTEQ Corporation
Amended & Restated 2001 Stock Incentive Plan (the “Plan”) to purchase shares of
Common Stock of the Company (each a “Share” and, collectively, the “Shares”),
subject to the terms and conditions of both the Plan and this Stock Option
Agreement (this “Option Agreement”), as follows:

Grant Number:

 

 

Date of Grant:

 

 

Vesting Commencement Date:

 

 

Exercise Price per Share:

 

 

Total Number of Shares

 

 

Subject to the Option:

 

 

Total Exercise Price :

 

 

Expiration Date:

[not more than 8 years from Date of Grant]

 

Type of Option:

Non-Qualified Stock Option

 

 

Exercisability and Vesting:

Notwithstanding anything herein to the contrary, this Option may be exercised
only to the extent it has become vested.  This Option will vest and become
exercisable with respect to 12/48th of the Shares one year from the Vesting
Commencement Date and an additional 1/48th of the Shares on the first day of
each month thereafter, in each case, subject to your continuous Status as an
Employee on such date.

1


--------------------------------------------------------------------------------


Except as otherwise provided herein, this Option, to the extent vested, may be
exercised in whole or in part at any time prior to the close of business at the
Company’s principal executive offices on the 90th day following the termination
of your Continuous Status with the Company and its Affiliates.  Notwithstanding
the foregoing, (i) in the event that you have voluntarily terminated your
Continuous Status with the Company, this Option, to the extent vested, may be
exercised in whole or in part at any time prior to the 30th day following the
termination of your Continuous Status, (ii) in the event of your death, this
Option, to the extent vested, may be exercised in whole or in part at any time
during the 18-month period immediately following your death, and (iii) in the
event you terminate your employment due to a Disability, this Option, to the
extent vested, may be exercised in whole or in part at any time during the
12-month period immediately following your Disability.  However, if the option
exercise period determined under subsection (i), (ii), or (iii) above would
otherwise expire during either a Market Stand-Off period or any period during
which the sale of shares is restricted due to Company policies on insider
trading, the option exercise period for such Options will automatically be
extended for a period of 15 days after the end of the applicable sale
restriction period.

If, at any time, you cease to be an Employee of the Company but you continue to
provide bona fide services in a different capacity to the Company following such
cessation, including without limitation as a Director, Consultant or independent
contractor, then a termination of your Continuous Status shall not be deemed to
have occurred for purposes of this Agreement upon such change in relationship. 
Likewise, your Continuous Status shall not be considered interrupted in the case
of any absence approved by the Company or a transfer between locations of the
Company or between the Company, its Affiliates, or any successor.

Notwithstanding anything herein to the contrary, (a) in no event may all or any
portion of this Option be exercised after the Expiration Date set forth above,
and (b) if you commit an act of Misconduct, (1) this Option shall immediately
terminate at the time of such act of Misconduct without any action on the part
of the Company, (2) the Shares covered by the unexercised portion of this Option
shall immediately revert to the Plan, and (3) to the extent this Option has been
exercised subsequent to such Misconduct, the Company may, at any time prior to
the close of business on the 90th day following the date on which the
Administrator obtains knowledge of such Misconduct, (x) rescind such exercise
and, upon tendering to you the exercise price for the Shares issued to you in
connection with such exercise, recover such Shares, and/or (y) to the extent you
have sold such Shares, recover from you the net proceeds from the sale of such
Shares (less the exercise price for such Shares), plus interest on such amount,
at an annual rate equal to the then current prime rate on commercial loans plus
1%, from the exercise date to the date you pay such amount to the Company.

II.            AGREEMENT

1.        Grant of Option.  The Plan Administrator of the Company hereby grants
to the Optionee named in the Notice of Grant attached as Part I of this
Agreement (the “Optionee” or “you”) this Option to purchase the number of Shares
set forth in the Notice of Grant, at the exercise price per Share set forth in
the Notice of Grant (the “Exercise Price”), subject to the terms and conditions
of both the Plan, which is incorporated herein by reference, and this Option
Agreement.  Subject to Section 12(d) of the Plan, in the event of a conflict
between the terms and conditions of the Plan and the terms and conditions of
this Option Agreement, the terms and conditions of the Plan shall prevail. 
Capitalized terms used in this Option Agreement but not otherwise defined herein
shall have the meaning ascribed to each such term in the Plan.    In addition,
in the event of your change in status from an Employee to a Consultant or
Director, or a Consultant to an Employee, this Option Agreement shall remain in
effect.

2.             Exercise of Option.

(a)    Right to Exercise.  This Option is exercisable on or prior to the
Expiration Date (as set forth in the Notice of Grant) in accordance with the
Exercisability and Vesting provisions set forth in the Notice of Grant and in
accordance with the other applicable provisions of this Option Agreement and the
Plan.  In the event of Optionee’s death, Disability or other termination of
Optionee’s employment, consulting or other service relationship with the
Company, the exercisability of this Option shall be governed by the applicable
provisions of the Plan and this Option Agreement.

(b)   Method of Exercise.  This Option is exercisable by completing the
applicable documentation set forth in any on-line brokerage service made
available to Optionee by the Company, or by delivery of an exercise notice form,
available from the Company’s Stock Plan Administrator (in each case, an
“Exercise

2


--------------------------------------------------------------------------------


Notice”), which Exercise Notice shall state the election to exercise this
Option, the number of Shares in respect of which this Option is being exercised
(the “Exercised Shares”), and such other representations and agreements as may
be required by the Company.  The Optionee acknowledges and agrees that the
Exercise Notice may include such provisions as the Administrator in its sole
discretion may determine are desirable including, without limitation,
restrictions on transfer, rights to require sale of the shares in the event of a
change in control of the Company and limitations on sales immediately following
a public offering.  The Exercise Notice shall be completed by the Optionee and
shall be delivered to the Stock Plan Administrator of the Company, or the
on-line brokerage service made available by the Company, as the case may be. 
The Exercise Notice shall be accompanied by payment of the aggregate Exercise
Price as to all Exercised Shares.  This Option shall be deemed to be exercised
upon receipt by the Company of such fully executed Exercise Notice accompanied
by such aggregate Exercise Price.  No Shares shall be issued pursuant to the
exercise of this Option unless such issuance and exercise complies with all
relevant provisions of law and the requirements of any stock exchange or
quotation service upon which the Company’s Common Stock is then listed. 
Assuming such compliance, the Exercised Shares shall be considered, for income
tax purposes, transferred to the Optionee on the date this Option is exercised
with respect to such Exercised Shares.  In addition to any provisions included
in this Agreement  or in any Exercise Notice, any Exercise Notice shall be
deemed to incorporate the provisions set forth in Exhibit A.

3.             Method of Payment.  Payment of the aggregate Exercise Price shall
be by any of the following, or a combination thereof, as determined by the
Administrator in its discretion at the time of exercise:

(a)    wire transfer to the Company’s Main Depository Account;

(b)   certified or cashier’s check;

(c)    delivery of a properly executed exercise notice together with such other
documentation as the Administrator and the broker, if applicable, shall require
to effect an exercise of this Option and delivery to the Company of the sale or
loan proceeds required to pay the exercise price; and/or

(d)   surrender of other shares of Common Stock of the Company (via actual
delivery or attestation) which have been owned by the Optionee for more than six
(6) months on the date of surrender and have a Fair Market Value on the date of
surrender equal to the aggregate Exercise Price of the Exercised Shares.

4.             Non-Transferability of Option. This Option may not be transferred
in any manner other than by will or by the laws of descent or distribution. 
This Option may be exercised during the lifetime of Optionee only by the
Optionee in accordance with the terms of the Plan and this Option Agreement. 
The terms of the Plan and this Option Agreement shall be binding upon the
executors, administrators, heirs, successors and assigns of the Optionee.

5.             Term of this Option. This Option may not be exercised, in whole
or in part, after the Expiration Date set forth in the Notice of Grant.

6.             Lock-Up Period. Optionee hereby agrees not to offer, sell,
contract to sell, pledge or otherwise dispose of, directly or indirectly, any
equity securities of the Company, or any securities convertible into or
exchangeable or exercisable for such securities, enter into a transaction which
would have the same effect, or enter into any swap, hedge or other arrangement
that transfers, in whole or in part, any of the economic consequences of
ownership of such securities, whether any such aforementioned transaction is to
be settled by delivery of such securities or other securities, in cash or
otherwise, or publicly disclose the intention to make any such offer, sale,
pledge or disposition, or to enter into any such transaction, swap, hedge or
other arrangement, in each case during the seven days prior to and the 180 days
after the effectiveness of any underwritten offering of the Company’s equity
securities (or such longer or shorter period as may be requested in writing by
the managing underwriter and agreed to in writing by the Company) (the “Market
Standoff Period”), except as part of such underwritten registration if otherwise
permitted.  In addition, Optionee agrees to execute any further letters,
agreements and/or other documents requested by the Company or its underwriters
which are consistent with the terms of this Section 6.  The Company may impose
stop-transfer instructions with respect to securities subject to the foregoing
restrictions until the end of such Market Standoff Period.

3


--------------------------------------------------------------------------------


7.             Restrictions on Exercise/Legal Compliance.  This Option may not
be exercised if the issuance of any Share upon such exercise or the method of
payment of consideration for any such Share would constitute a violation of any
Applicable Law.  Optionee represents that when Optionee exercises this Option,
Optionee will be purchasing Shares for Optionee’s own account and not on behalf
of others. Optionee understands and acknowledges that federal, state and foreign
securities laws govern and restrict Optionee’s right to offer, sell or otherwise
dispose of Shares issued upon exercise of this Option unless such offer, sale or
other disposition thereof is registered under the Securities Act and state or
foreign securities laws, or in the opinion of the Company’s counsel, such offer,
sale or other disposition is exempt from registration or qualification
thereunder.  Optionee agrees that Optionee will not offer, sell or otherwise
dispose of any Share in any manner which would: (i) require the Company to file
any registration statement with the Securities and Exchange Commission (or any
similar filing under state law) or to amend or supplement any such filing or
(ii) violate or cause the Company to violate the Securities Act, the rules and
regulations promulgated thereunder or any state or other federal law, or (iii)
violate any agreement between Optionee and the Company, including this Option
Agreement.  Optionee further understands that all certificates evidencing Shares
purchased hereunder will bear such legends as the Company deems necessary or
desirable with respect to the Securities Act and/or other rules, regulations or
laws.

8.             Withholding of Taxes.  The Company shall be entitled, if
necessary or desirable, to withhold from you from any amounts due and payable,
or Shares owed, to you by the Company (or secure payment from you in lieu of
withholding) the amount of any withholding or other tax due from the Company
with respect to any Share issued pursuant to this Option Agreement, and the
Company may defer such issuance unless indemnified by you to its satisfaction;
provided however, that if Shares are withheld, the value of such Shares shall
not exceed the amount necessary to satisfy the minimum statutory withholding
amount.

9.             Entire Agreement; Governing Law.  The Plan is incorporated herein
by reference.  The Plan and this Option Agreement (including the Notice of
Grant) constitute the entire agreement of the parties with respect to the
subject matter hereof and supersede in their entirety all prior undertakings and
agreements of the Company and Optionee with respect to the subject matter
hereof, and may not be modified adversely to the Optionee’s interest except by
means of a writing signed by the Company and Optionee.  This Option Agreement is
governed by the laws of the State of Delaware except for that body of law
pertaining to conflict of laws.

10.           No guarantee of employment.  Optionee acknowledges and agrees that
the vesting of shares pursuant to the vesting provisions set forth herein is
earned only by continuing service as an employee, consultant or director, in
each case at the will of the company (and not through the act of being hired,
being granted an option or purchasing shares hereunder).  Optionee further
acknowledges and agrees that this option agreement, the transactions
contemplated hereunder and the vesting provisions set forth herein do not
constitute an express or implied promise of continued engagement as an employee
or consultant for the vesting period, for any period, or at all, and shall not
interfere with Optionee’s right or the company’s right to terminate Optionee’s
employment or consulting relationship at any time, with or without cause.

11.           Electronic Information.  Optionee hereby consents to receive
information regarding the Company electronically at Optionee’s Company e-mail
address, including, but not limited to, information regarding the Plan and
information distributed to the Company’s stockholders.

12.           Acknowledgements.  By accepting this Award:

(a)       Optionee acknowledges and understands that this Option will not confer
on any person any legal or equitable right (other than those rights constituting
the Option itself) against the Company and/or any Affiliate, directly or
indirectly.

(b)       Optionee acknowledges and understands that his or her rights under the
Plan are offered to Optionee strictly as an employee of the Company or an
Affiliate and that the Plan is not an offer of securities made to the general
public.

(c)       Optionee agrees that no compensation or benefit arising or accruing
under the Plan will be reflected in any severance or indemnity payments that the
Company or any Affiliate may make or be required to make to Optionee in the
future.  Optionee further acknowledges that this grant is for future services to
the

4


--------------------------------------------------------------------------------


Company and/or its Affiliates and is not under any circumstances to be
considered compensation for past services.

(d)       Optionee voluntarily acknowledges and consents to the collection, use,
processing and transfer of personal data as described in this paragraph. 
Optionee is not obliged to consent to such collection, use processing and
transfer of personal data.  However, failure to provide the consent may affect
Optionee’s ability to participate in the Plan.  The Company holds certain
personal information about Optionee, including but not limited to: Optionee’s
name, home address and telephone number, fax number, email address, family size,
marital status, sex, beneficiary information, emergency contacts, passport /
visa information, age, language skills, drivers license information, date of
birth, birth certificate, social security number or other employee
identification number, nationality, C.V. (or resume), wage history, employment
references, job title, employment or severance contract, current wage and
benefit information, personal bank account number, tax related information, plan
or benefit enrollment forms and elections, option or benefit statements, stock
holdings or directorships in the Company, details of all options or any other
entitlements to stock awarded, canceled, purchased, vested, unvested or
outstanding in Optionee’s favor, for the purpose of managing and administering
the Plan (“Data”).  The Company and/or its subsidiaries will transfer Data
amongst themselves as necessary for the purpose of implementation,
administration and management of Optionee’s participation in the Plan, and the
Company may further transfer Data to any third parties assisting the Company in
the implementation, administration and management of the Plan.  These recipients
may be located in the European Economic Area, or elsewhere throughout the world,
such as the United States.  Optionee authorizes them to receive, possess, use,
retain and transfer the Data, in electronic or other form, for the purposes of
implementing, administering and managing Optionee’s participation in the Plan,
including any requisite transfer of such Data as may be required for the
administration of the Plan and/or the subsequent holding of shares of stock on
Optionee’s behalf to a broker or other third party with whom Optionee may elect
to deposit any shares of stock acquired pursuant to the Plan.  Optionee may, at
any time, review Data, require any necessary amendments to it or withdraw the
consents herein in writing by contacting the Company; however, withdrawing
consent may affect Optionee’s ability to participate in the Plan.

5


--------------------------------------------------------------------------------


By your signature and the signature of the Company’s representative on the
following page, you and the Company hereby agree that this Option is granted
under and governed by the terms and conditions of the Plan and this Option
Agreement (including the Notice of Grant).  In addition, your signature on the
following page evidences your acknowledgment that you have reviewed the Plan and
this Option Agreement in their entirety, you have had an opportunity to obtain
the advice of counsel prior to executing this Option Agreement and you fully
understand all provisions of the Plan and this Option Agreement. You agree to
accept as binding, conclusive and final all decisions or interpretations of the
Administrator upon any questions relating to the Plan and/or this Option
Agreement. You also acknowledge and understand that the Plan Administrator has
the authority to act in certain circumstances without your consent, including,
but not limited to, the authority to adjust the terms and conditions of this
Agreement in the event of certain Corporate Transactions and other Events, as
described in Section 11 of the Plan, and such actions could negatively impact
your rights under this Agreement.  Additionally, you agree to notify the Company
upon any change in the residence address indicated on the following page.

 

 

OPTIONEE:

 

NAVTEQ CORPORATION

 

 

[g51731ksi001.jpg]

Signature

 

By

 

 

 

 

 

Judson Green

Print Name

 

Print Name

 

 

 

 

 

President and CEO

Residence Address

 

Title

 

 

 

 

 

 

City, State, Zip

 

 

 

 

 

 

 

 

Country

 

 

 

CONSENT OF SPOUSE

The undersigned spouse of Optionee has read and hereby approves the terms and
conditions of the Plan and this Option Agreement.  In consideration of the
Company granting to Optionee the right to purchase shares of the Company’s
common stock as set forth in the Plan and this Option Agreement, the undersigned
hereby agrees to be irrevocably bound by the terms and conditions of the Plan
and this Option Agreement and further agrees that any community property
interest shall be similarly bound.  The undersigned hereby appoints the
undersigned’s spouse as attorney-in-fact for the undersigned with respect to any
amendment or exercise of rights under the Plan and/or this Option Agreement.

 

 



Signature of Optionee’s Spouse

 

 

 

 

 

Printed Name of Optionee’s Spouse

 

6


--------------------------------------------------------------------------------


EXHIBIT A

1.           Representations of Purchaser.  Purchaser acknowledges that
Purchaser has received, read and understood the Plan and the Option Agreement
and agrees to abide by and be bound by their terms and conditions.

2.           Rights as Stockholder.  Until the issuance (as evidenced by the
appropriate entry on the books of the Company or of a duly authorized transfer
agent of the Company) of the stock certificate evidencing the Shares being
purchased hereunder, no right to vote or receive dividends or any other rights
as a stockholder shall exist with respect to any such Share, notwithstanding the
exercise of the Option.  A share certificate for the number of Shares so
acquired shall be issued to the Purchaser as soon as practicable after exercise
of the Option.  No adjustment will be made for a dividend or other right for
which the record date is prior to the date the stock certificate is issued,
except as provided in Section 11 of the Plan.

3.           Tax Consultation.  Purchaser understands that Purchaser may suffer
adverse tax consequences as a result of Purchaser’s purchase or disposition of
the Shares.  Purchaser represents that Purchaser has consulted with any tax
consultants Purchaser deems advisable in connection with the purchase or
disposition of the Shares and that Purchaser is not relying on the Company for
any tax advice.

4.           Restrictive Legends and Stop-Transfer Orders.

(a)         Legends. Purchaser understands and agrees that, to the extent the
Company determines it is required by applicable state, Federal or foreign
securities laws, the Company shall cause a legend, in the form the Company
determines to be appropriate, to be placed upon any certificate(s) evidencing
ownership of the Shares.

(b)        Stop-Transfer Notices.  Purchaser agrees that, in order to ensure
compliance with the restrictions referred to herein, the Company may issue
appropriate “stop-transfer” instruc­tions to its transfer agent, if any, and
that, if the Company  transfers its own securities, it may make appropriate
notations to the same effect in its own records.

(c)         Refusal to Transfer.  The Company shall not be required (i) to
transfer on its books any Shares that have been sold or otherwise transferred in
violation of any of the provisions of this Agreement or (ii) to treat as owner
of any such Shares or to accord the right to vote or receive dividends in
respect of any such Shares to any purchaser or other transferee to whom such
Shares shall have been transferred in violation of any of the provisions of this
Agreement.

5.        Entire Agreement; Governing Law.  The Plan and Option Agreement are
incorporated herein by reference.  This Agreement, the Plan and the Option
Agreement con­sti­tute the entire agreement of the parties with respect to the
subject matter hereof and supersede in their entirety all prior undertakings and
agreements of the Company and Purchaser with respect to the subject matter
hereof.  This agreement is governed by Delaware law except for that body of law
pertaining to conflict of laws.  Should any provision of this Agreement be
determined by a court of law to be illegal or unenforceable, the other
provisions hereof shall nevertheless remain effective and shall remain
enforceable.

 

7


--------------------------------------------------------------------------------